Citation Nr: 1416135	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  09-37 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a left shoulder disability. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include an adjustment reaction with depressed mood.  

4.  Entitlement to an initial rating in excess of 10 percent for service-connected left radial head depressed fracture with residual contracture and lateral epicondylitis.  


REPRESENTATION

Veteran represented by:	Raymond Rivera, Attorney




ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 2006 to February 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The issue of entitlement to service connection for gastritis was raised by correspondence dated in June 2008.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for a left knee disability and an acquired psychiatric disorder, to include an adjustment reaction with depressed mood, and entitlement to a higher initial rating for left elbow disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

It is not shown that the Veteran has, or during the pendency of the claim has had, a left shoulder disability.  



CONCLUSION OF LAW

Service connection for a left shoulder disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A February 2007 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  

With respect to the claim of service connection for a left shoulder disability, the RO did not arrange for a VA examination.  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence suggesting that the Veteran has a diagnosis of a left shoulder disability, an examination to secure a medical nexus opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

In February 2007, the Veteran filed a claim for entitlement to service connection for a left shoulder disability.  On his claim form, the Veteran noted that onset of this disability began in 2006, during a period of active duty.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  A disability may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, there must be evidence of a current disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the claimed disability and the disease or injury in service.  See Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The threshold question that must be addressed here, as in any claim seeking service connection, is whether the Veteran indeed has the disability for which service connection is sought.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (a current disability may be shown even though such resolved during the course of the claim as long as the Veteran had a chronic disability at the time the claim was filed or during the pendency of the claim).

On March 2007 VA general medical examination, the Veteran denied symptoms of a left shoulder disability.  Post-service treatment records are absent of any complaints of, treatment for, or diagnoses of a left shoulder disability.  As such, there is no post-service evidence of record of a left shoulder disability.  The Court has held that Congress specifically limit service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for a left shoulder disability cannot be awarded. See Id.; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection a left shoulder disability is not warranted.

ORDER

The appeal seeking service connection for a left shoulder disability is denied.


REMAND

With regard to the claim for a psychiatric disorder, the Veteran contends that his depression and mood disorder were the result of his medical discharge from the military in February 2007.  The Veteran was afforded a VA examination in March 2007.  Adjustment reaction with depressed mood was diagnosed, however, the examiner failed to provide an opinion as to the etiology of the Veteran's psychiatric disorder.  As such, the Board finds the March 2007 examination report to be inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Another examination is necessary.  

With regard to the claim for a left knee disability, the Board observes that the Veteran has not been afforded a VA examination to determine if his left knee disability is related to his military service.  In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds the McLendon criteria are met.  A February 2006 service treatment record shows the Veteran sought treatment during service for left knee pain following a fall.  Since separation from service, medical records from 2007 to 2010 indicate the Veteran continued to seek treatment for left knee pain; and was diagnosed with left knee effusion with possible medial meniscal tear in May 2007.  With claims of in-service symptoms/treatment and post-service symptoms/treatment, a VA examination is warranted to determine the nature and etiology of any current diagnosed left knee disability.  Id. 

The Veteran has reported that he is receiving disability benefits from the Social Security Administration (SSA).  An initial SSA disability determination shows that the Veteran's primary diagnosis is "fracture of the upper limb."  As the evidence does not suggest any other upper limb fracture other than the service-connected left elbow, and as the SSA records are not included within the claims file, a remand is necessary to obtain them. 

Furthermore, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id. at 453-54.  The Veteran asserts that he is unable to work due to his left elbow disability.  An August 2007 social worker opined that the Veteran's arm and knee disabilities prevent him from working.  On June 2008 examination, the Veteran reported not working due to left elbow pain.  As the RO has not developed or adjudicated the matter of whether the Veteran is entitled to TDIU, under Rice, the Board has no option but to remand for such action.  38 C.F.R. § 4.16.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the matter must be considered.

Finally, the record indicates the Veteran continues to seek treatment from both private providers and the VA medical center (VAMC) in San Juan, Puerto Rico.  The last VA treatment record in the file is dated June 2010.  Updated treatment records are pertinent to the instant appeal and must be obtained.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Secure for the record any updated treatment records regarding the Veteran's left elbow and claimed psychiatric disorder, including private treatment records and VA treatment records from the San Juan VAMC from June 2010 to the present.

2. Secure for the record a copy of the SSA decision(s) awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  

3. The RO should provide the Veteran with a TDIU application form for his completion, and send him the appropriate notice letter notifying him and his representative of what is necessary to substantiate a claim for TDIU.  The Veteran and his representative should have the opportunity to respond.

4. After completion of the above, the Veteran should be scheduled for a VA psychiatric examination.  His entire record must be reviewed by the examiner in conjunction with the examination.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a. Please identify (by medical diagnosis) any current acquired psychiatric disability(ies), if any; 

b. As to each acquired psychiatric disability diagnosed on examination, is at least as likely as not (a 50% or higher degree of probability) that such acquired psychiatric disability is causally related to the Veteran's active duty service? 

c. As to each acquired psychiatric disability diagnosed on examination, is it at least as likely as not (a 50% or greater probability) that any acquired psychiatric disability was either caused or aggravated by his service-connected left elbow disability?   

The examiner should provide a complete rationale for any conclusions drawn or opinions expressed. 

5. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of any current left knee disability.  His entire record must be reviewed by the examiner in conjunction with the examination.  Any medically indicated special tests (including x-rays) should be accomplished.  After reviewing the claims file and examining the Veteran, the examiner should respond to the following: 

a. Please identify (by medical diagnosis) the Veteran's current left knee disability, if any; 

b. For each left knee disability diagnosed, please provide an opinion whether it is at least as likely as not (a 50 percent or higher degree of probability) that the current left knee disability is causally related to the Veteran's service. 

The examiner should provide a complete rationale for any conclusions drawn or opinions expressed. 

6. Arrange for an appropriate examination to ascertain the current severity of his service-connected left elbow disability.  The examiner is asked to comment as to what effects, if any, the Veteran's left elbow disability has on his employment in light of his employment and education. 

7. The RO should then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, the RO must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford him and his representative the opportunity to respond.  The case should then be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


